Honorable M. T. Harrington      Opinion NO. C-508
    Chancellor
    Texas A&M University System    Re:   Clarification of the hold-
    College Station, Texas               ing of Attorney General
                                         Opinion C-472 (1965).
    Dear Mr. Eiarrington:

              You have requested clarification of our holding in
    Attorney General Opinion C-472 (1965) that state employees
    while ataying overnight on state property or on military
    posts are not entitled to the twelve dollar per diem under
l
    the appropriation act adopted by the 59th Legislature.

              You state that cosnnercialhotel facilities are oper-
    ated as a Dart of the Memorial Student,Center Building of Texas
    A&M University consisting of "65 guest rooms available to the
    general ,publicon a first come-first served basis at-standard
    commercial rates . . .I',and further, that, ". . . /dach occu-
    pant pays the hotel occupancy tax required under Articles 23.01-
    23.07, Chapter 23, Title 122A, Vernon's Civil Statutes,. . .'I

              The Comptroller's office reads Attorney General Opinion
    C-472 (1965) as limiting State of Texas employees to a seven
    dollar per diem in all instances in which they spend the night
    in state owned facilities. That opinion was written without
    having in mind your particular situation, or the analogous
    situations which may exist in state or military institutions
    operating similar facilities. What was intenaea was that state
    employees should not receive the windfall of both free or nearly
    free lodging and the added per diem of five dollars a day
    which under the appropriation bill was clearly intended only
    to offset added expenses normally incurred as an incident to
    staying away from headquarters overnight while on state business.

              A large number of state and military institutions
    make available, as a convenience for those on official business,
    rooms for which either no money is charged or else for which
    charge8 are made only to cover expenses. It was with regard to
                                 .-.zE%-
Hon. MI T. Harrington, page 2 (C-508 )



 such facilities that Opinion C-472 (19651, was intended to be
;applicable.

           You are therefore advised that State of Texas em-
~ployees who stay overnight in the Memorial Student Center Build-
ing~of Texas A&M University or insimilar facilities which are
available'to the general public at standard commercial rates
and for which the hotel occupancy tax is paid under Articles
23.01-23.07, Vernon's Civil Statutes,  are entitled to the
 twelve dollar per diem under the appropriation act adopted by
 the 59th Legislature.

                          SUWRY


            State of Texasemployees who stay overnight
     in the Memorial   Student Center Building of Texas
     A&M University or insimilar facilities which are
     available to the general public at standard~com-
     mercial   rates and for which the hotel occupancy
    ~~tax is paid under Articles 23.01-23.07, Vernon's
     Civil~Statutes, are entitled to the twelve dollar
     per diem under the appropriation act adopted by
     the,59th Legislature.

                                  Very truly yours,

                                  'WAGGONER'CARR
                                  ~AttorneyGeneral




                                      Assistant


LC:ra


APPRGVBB:
OPINIQN CGMMITTEE
-     .




    Ron. M. T. Harrington, page 3 (C-508 1



    W. V. Geppert, Chairman
    Pat Bailey
    Phillip Crawford
    Howard Fender
    David Longoria

    APPROVED FOR THE ATTORNEY GENERAL
    By: T. B. Wright




                                 -2398~